TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 25, 2014



                                       NO. 03-11-00807-CV


                                     Janos Farkas, Appellant

                                                  v.

                                 Second Congress, Ltd., Appellee




           APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                   AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on March 9, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.